Citation Nr: 0015735	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  92-18 535	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of Muscle Group XI with retained foreign 
bodies of the right leg, currently evaluated as 10 percent 
disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.  The veteran served on active duty from July 1952 to April 
1954.  

2.  On April 16, 2000, the Board of Veterans' Appeals (Board) 
was notified by the Department of Veterans Affairs (VA) 
Regional Office, Nashville, Tennessee, that the veteran died 
on April [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1998, the Board denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound of Muscle Group XI 
with retained foreign bodies of the right leg.  The veteran 
filed a timely Notice of Appeal with the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated 
April 12, 2000, the Court adopted a Joint Motion for Remand 
and for a Stay of Proceedings, vacated the Board's October 
1998 denial of the benefit sought, and remanded the claim to 
the Board for further proceedings consistent with the Court's 
action.  Under the Court's rules, the Order constituted the 
mandate of the Court.  

Unfortunately, the veteran died on April [redacted], 2000, 
during the pendency of the appeal.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).  


ORDER

The appeal is dismissed.  



		
           ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 



